Citation Nr: 1329852	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  11-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, for the purpose of determining eligibility for service-connected burial benefits.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1980, October 1980 to October 1982, and December 1990 to December 1991.  He died in January 2009; the appellant is his father.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

In March 2013, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) as relevant to the issue on appeal.  The requested opinion was received in the following month.  In May 2013, the appellant and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2012).  In June 2013, the appellant's representative submitted a responsive written brief.


FINDINGS OF FACT

1.  The Veteran died in January 2009 as the result of sepsis due to acute respiratory failure and encephalopathy.  The hospital discharge summary report reflects that the cause of death was from complications of acute pancreatitis and acute respiratory failure.  

2.  At the time of the Veteran's death, service connection had been in effect for multiple sclerosis (MS) (evaluated as 30 percent disabling) and MS-related disabilities of depression and anxiety (50 percent disabling), right foot drop (20 percent disabling), right radial nerve palsy with weakness (20 percent disabling), as well as degenerative arthritis of the right knee (20 percent disabling).  A total disability rating based on individual unemployability by reason of service-connected disability had been granted on July 1, 2003, the effect date of the grant of service connection for MS.

3.  The service-connected disabilities are not shown to have caused or contributed substantially or materially in producing the Veteran's death, nor did the service-connected disabilities materially accelerate his demise.

4.  The Veteran is not shown to have manifested complaints or findings of a chronic pancreatitis or gallstones in service or for many years thereafter.

5.  The fatal pancreatitis and gallstones are not shown to have been due to an event or incident of the Veteran's active service or to have been caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by pancreatitis and gallstones was not due to disease or injury that was incurred in or aggravated by service; nor may gallstones be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 2302, 2307 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.1600 (2013).

2.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 2302, 2307 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.1600 (2013).

3.  The claim for service-connected burial benefits must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 2302, 2307 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.1600 (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In regard to the claim of eligibility for service-connected burial benefits, however, the Board notes that in some cases, VCAA notification and assistance provisions are inapplicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  

As discussed will be discussed, a resolution of part of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA service-connected burial benefits.  VCAA is therefore inapplicable and need not be considered as to this issue.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Inasmuch as the underlying determination of service connection for the cause of the Veteran's death is subject to detailed notice requirements as articulated in Hupp v. Nicholson, the Board finds that any notice deficiency in this regard was not prejudicial to the appellant.  21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The appellant was provided with VCAA notice in a July 2009 letter, prior to the initial adjudication of the claim in January 2010.  The letter informed the appellant that the evidence must show that the Veteran died from a service-connected injury, disease, or event to establish entitlement to the service-connected burial allowance, as well as the division of responsibilities in obtaining the evidence.

During the course of this appeal, the appellant and his representative were provided procedural documents (e.g., a rating decision and statement of the case (SOC)) indicating that the Veteran was service-connected for certain disabilities during his lifetime (the complete list was provided in the SOC), setting out the applicable law for cause of death, summarizing the evidence, and discussing VA's reasons for denying the claim.  Thereafter, the claim was again readjudicated in an SSOC.

The appellant and his representative have also expressed an understanding of the principles involved, inasmuch as they listed evidence of VA treating facilities to support the claim and advanced supportive argument.  

In particular, the appellant asserts that the Veteran was service connected for MS, evaluated as 100 percent disabling at the time of death and that his death was related to service.  See June 2009 claim; July 2009 written statement.  In the rating decision, the RO indicated that the appellant contended that the Veteran's service-connected MS caused his death; neither the appellant nor his representative contested this characterization.  Such allegations demonstrate the appellant's understanding that the Veteran was service connected for a disability at death and of the evidence required to substantiate a claim for service-connected death based on a previously service-connected disorder.  

Thus, the appellant had actual knowledge of the information needed to substantiate the claim, and a reasonable person could be expected to understand from the notice what was needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (notice error not prejudicial because appellant demonstrated actual knowledge of information and evidence necessary to substantiate claim by way of arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  In sum, the Board finds that any notice error is not prejudicial to the appellant.

In addition, to the extent that the Dingess notice requirements regarding disability rating and effective date are also applicable, the Board notes that the appellant was not provided complete notice in this regard.  However, the Board finds that there is no prejudice to him in proceeding with the issuance of a decision.  

The Board has determined that service connection for the cause of the Veteran's death is not warranted, and thus, eligibility for the service-connected burial allowance must be denied; any questions as to the appropriate disability rating or effective date to be assigned, if any, are rendered moot. 

VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the appellant have been obtained.

The appellant's written statements are also of record.  The Board notes that the appellant and his representative were provided with a copy of the VHA opinion and given a 60-day period to respond; however, the appellant's copy, sent to his last known address of record, was returned as "unable to forward."  

Nevertheless, the appellant's representative replied in a written brief acknowledging receipt of the opinion and indicated he had no further argument.  Accordingly, the Board finds that VA has fulfilled the duty to notify in this regard.

The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Based on circumstances raised by the record, medical opinions were obtained in December 2009 and April 2013, in which the physician reviewed the claims file and provided an opinion as to the Veteran's cause of death.  Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim).  The Board has reviewed both opinions and finds that the April 2013 opinion is adequate to make a decision on the claim, as will be explained.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Principles and Analysis

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

As an initial matter, service connection has not been established for the cause of the Veteran's death.  Historically, the appellant (the Veteran's father) and funeral home submitted an application for burial benefits in June 2009, indicating that the Veteran's cause of death was due to service.  

In July 2009, the RO granted an allowance of such benefits at the nonservice-connected reimbursement rate; the decision on the claim for service-connected burial benefits was deferred.  Both the appellant and funeral home were notified of this decision that same month.

Under 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a), a greater burial allowance is warranted if the Veteran died from a service-connected disability.  In the rating decision on appeal, the RO denied service connection for the cause of the Veteran's death as related to the burial benefits application.  

The appellant was accordingly precluded from obtaining service-connected burial benefits as a matter of law.  Therefore, the issue for consideration before the Board is whether the Veteran's death was service-related for purposes of eligibility for service-connected burial benefits.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In determining whether the disorder that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including calculi of the gallbladder (gallstones), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant contends that the cause of the Veteran's death was his service-connected MS.  Specifically, he checked the box to claim that the Veteran's death was due to service in the June 2009 burial benefits application.  In the July 2007 VCAA response, he stated that the Veteran was in receipt of a 100 percent evaluation for MS.

The January 2009 death certificate showed the cause of death as sepsis due to acute respiratory failure and encephalopathy.  As will be discussed, the hospital discharge summary report reflected that the Veteran's death was due to complications of acute pancreatitis and acute respiratory failure; the April 2013 VHA opinion acknowledged this determination and reflected that it was very unlikely that MS was a primary or contributory cause of the Veteran's demise.

At the time of the Veteran's death, service connection was in effect for MS (evaluated as 30 percent disabling) and MS-related disabilities of depression and anxiety (50 percent), right foot drop (20 percent), right radial nerve palsy with weakness (20 percent), as well as degenerative arthritis of the right knee (20 percent).  A total rating based on individual unemployability by reason of service-connected disability was granted beginning on July 1, 2003, the effect date of the grant of service connection for MS.

A review of the Veteran's service treatment records shows no in-service complaints,  finding, or diagnosis for problems related to pancreatitis or gallstones.  During the February 1980, October 1982, and November 1991 service examinations, the relevant body systems, including the lungs and chest, neurologic, abdomen and viscera, and endocrine were found to be "normal."

In regard to his service-connected disabilities, the service treatment records showed that the Veteran injured his right knee in December 1990 while playing volleyball and underwent surgery several months later.

A review of the post-service medical evidence prior to the Veteran's final hospitalizations in January 2009 showed that he was treated for a number of disorders, including MS and associated disorders, gallstones, diabetes mellitus (onset in 2007), and a history of alcohol and substance abuse.  See, e.g., November 2007 VA treatment record assessment list.  

While these records showed ongoing treatment, they contained no opinion or other indication that the elements of a disease process leading up to his death (e.g., gallstones, pancreatitis) were related to service or the service-connected disabilities.  Similarly, the record does not suggest that the Veteran had a history of respiratory issues related to MS.  

An August 1992 written submission associated with the Veteran's service treatment records showed that he was admitted to a private facility in the preceding month, while a reservist, for treatment of alcoholism.  The remainder of the post-service record reflected that the Veteran had a chronic history of alcohol use.  See, e.g., May 1999 private treatment record (noting "long" history of alcohol use, "worse at times"); November 1999 St. Mary's Mercy Medical Center private treatment record (intoxicated at test); September 2001 VA treatment record; February 2002 psychological assessment report (Veteran reported receiving a DUI in 1983, regular drinking in service, and a period of heavy drinking in 1998-1999); January 2009 VA treatment record (reported recent increase in alcohol consumption).  While these records showed chronic alcohol abuse, they contain no opinion or other indication that the Veteran's alcohol use was due to his MS, to include the related depression.

The private treatment records also showed that  the first diagnosis of MS was in November 1999 with symptoms beginning around late 1995/early 1996.  See, e.g., November 2003 VA MS examination (finding such symptoms were likely initial manifestations of MS that occurred 4-6 years after service).  He experienced increasing symptoms of depression and anxiety following the MS diagnosis, which the December 2003 VA mental health examiner determined were due to his struggles with the disorder.  See also September 1997 private treatment record noting complaints of depression; July 2001 VA treatment record (reported an significant increase in being emotional, something "new" for him).

In August 2000, the Veteran was admitted for treatment of acute pancreatitis.  At that time, the VA physician noted that the most likely etiology was that of alcohol and gallstones; other causes included medications, hyperlipidemia and infections.  A notation was made to discontinue verapamil (hypertension medication) since it could cause pancreatitis.  Another notation was made that there was no acute exacerbation of MS.  

In December 2003, the Veteran was admitted for an exacerbation of MS, though there was questioning if this was the right diagnosis at the time.  An MRI report at that time showed that the brain had a few white matter lesions in the left hemisphere and mid-pons, as well as moderately severe cervical spine degenerative joint disease.  The impression was that of suspected MS diagnosis, noting that MRI scans did not demonstrate a high plaque load and that there was no clear evidence of spinal cord involvement.  The diagnosis at discharge was that of MS.

A February 2007 VA treatment record showed an assessment of symptomatic gallstones, a history of recurrent pancreatitis possibly related.  A November 2007 VA treatment record showed that the Veteran might consider having his gall bladder removed after the holidays.  Thereafter, the record does not reflect that the Veteran underwent such surgery.

In a July 2009 written VCAA notice response, the appellant indicated that he had no other information to submit to VA to substantiate his claim; he indicated that the Veteran was evaluated as 100 percent for MS and that he received treatment at a number of listed VA facilities.

On January 20, 2009, the Veteran was admitted to Athens Regional Medical Center, after being brought in by his family due to a lack of responsiveness; they reported that the Veteran had suffered similar episodes in the past that were felt secondary to his MS.  At that time, he had no respiratory distress, but there was an indication of sepsis and bacteria in the blood.  

The Veteran was subsequently transferred to University of Tennessee Memorial Hospital (UT Hospital) on January 22, 2009 for secondary diagnosis and treatment.  At the time of transfer, the working diagnoses were those of altered mental status, hypernatremia, and substance abuse.

The discharge summary from UT Hospital noted the final diagnosis was that of deceased secondary to complications of acute pancreatitis and acute respiratory failure, with additional diagnoses of acute encephalopathy, hyponatremia, type 2 diabetes mellitus, alcohol and multi-substance abuse, and anemia.  No autopsy was requested.  

The hospital records showed that various testing was performed prior to the Veteran's death, to include that of neurology, infectious diseases, and gastroenterology consultations.  The discharge summary report indicated that an MRI of the brain did not show any findings consistent with MS, but did show global atrophy consistent with a metabolic insult most likely secondary to alcohol abuse (as reported by the Veteran's family). 

The discharge report also showed that the Veteran developed progressive respiratory insufficiency on January 23, requiring intubation.  A CT study of the abdomen revealed findings of acute pancreatitis, multiple pseudocysts, bowel edema, bilateral pleural effusions, portal vein thrombosis; abdominal ultrasound showed choledocholithiasis (gallstones).  Encephalopathy was thought to be secondary to acute illness, and an assessment of acute pancreatitis probably secondary to choledocholithiasis was recorded.  See also neurology and gastroenterology consult reports. 

A VA medical opinion was obtained in December 2009 to address whether the service-connected MS had caused or contributed materially in producing the Veteran's death.  The examiner providing the opinion determined that the Veteran's death "[could not] be resolved without resort to mere speculation," without further rationale.

The appellant did not provide additional argument in either the January 2010 Notice of Disagreement or the April 2011 Substantive Appeal (VA Form 9).

The Board requested an opinion from a VHA medical specialist (a neurologist) in March 2013 to address whether the service-connected MS caused or contributed materially in producing the Veteran's death.  

In an April 2013 opinion, the reviewing VA physician determined that it would be very unlikely that the Veteran's MS contributed directly or indirectly in a substantial or material way to his death.  

In so finding, the reviewing VHA physician noted that there was evidence that the Veteran had several known risk factors for pancreatitis, considered to be the most common causes of acute pancreatitis, cholelithiasis and chronic alcohol use.  The physician noted the history of pancreatitis and gall bladder disease for which surgery was scheduled, but did not appear to have been performed.  He further indicated that sepsis was due to acute pancreatitis with associated cholelithiasis, and that the acute illness with sepsis likely resulting in the Veteran's encephalopathy, seizures and hypernatremia.

In regard to the service-connected MS, the physician stated that it was not known to be associated with pancreatitis; however, some of the Veteran's medications had been reported to potentially cause medication-related pancreatitis in rare, sporadic cases.  

Nonetheless, the physician determined that it would have been very difficult to attribute a very rare medication reaction to the cause of the pancreatitis in the setting of the Veteran's gallbladder disease, alcohol use, and history of pancreatitis.  

In regard to the MS-related depression, the physician noted that there was no clear consensus from studies that alcohol abuse or dependence was greater in individuals with MS.  Moreover, the physician indicated that the Veteran's chronic alcohol abuse and nonservice-connected diabetes mellitus could increase susceptibility to infection.  He also indicated that the record did raise some question about the diagnosis of MS, based on considerations reviewed and notated in the opinion.

In a June 2013 written brief, the representative again provided the appellant's contention that the Veteran's death was related to his service-connected disabilities.  The representative also acknowledged the VHA opinion determining that the Veteran's death was not related to his service-connected disabilities. 

Based on a careful review of the record, the Board finds that service connection for the cause of the Veteran's death must be denied in this case, as the weight of the evidence is against a finding linking the Veteran's death to a service-related cause, to include his service-connected disabilities.

Initially, in regard to service connection on a presumptive basis for gallstones, the record does not reflect, and the appellant does not contend that there were manifestations of that disease within one year of separation from service.  As such, service connection is not warranted on this basis.

In regard to the appellant's actual contention that the Veteran's death was due to his service-connected MS, there are two competent opinions in this regard.  At the outset, the Board notes that, while it recognizes the opinion of the December 2009 VA examiner, it affords this opinion little probative weight, as it did not provide a  rationale.  

In regard to the April 2013 VHA medical opinion, the reviewing physician opined that it was very unlikely that the service-connected MS contributed directly or indirectly, in a substantial or material way in causing his death (i.e., not a principal or contributory cause of death).  

This opinion is accordingly against the appellant's claim.  As the VHA physician gave detailed reasons for the opinion, an opinion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Moreover, neither the death certificate nor any medical treatment records suggest that the service-connected MS or any complications were a principal or contributory cause of death, or that the disease process related to acute pancreatitis leading to his death, as discussed , was related to service, to include the service-connected disabilities.  

Parenthetically, the Board notes that, as the record does not suggest that the disease process related to acute pancreatitis is due to an event or incident of service, there is no reasonable possibility that an additional opinion in this regard would aid in substantiating the claim.  

Thus, remand to obtain such an opinion is not necessary at this time.  See Wood, 520 F.3d at 1347-48; 38 U.S.C.A. § 5103A(a).  Similarly, there is no indication in the record that the service-connected right knee disability was a primary or contributing factor in his death such that an additional opinion would be necessary to support the claim.  38 C.F.R. § 3.312(c)(2).

The Board notes that the record, to include the Veteran's statements made during the course of treatment prior to his death, does not suggest, nor does the appellant contend, that the Veteran's chronic alcohol abuse was secondary to a service-connected disability.  

In this regard, the record does not show that the Veteran reported using alcohol as secondary to his MS-related depression.  In fact, as discussed, the record shows that the Veteran's chronic alcohol use pre-dated his initial manifestation of symptoms in late 1995/early 1996 and ultimate MS diagnosis.   

The weight of the evidence of record establishes that the Veteran's acute pancreatitis with sepsis was a fatal disease process with significant nonservice-connected risk factors and that, although service-connected disease or injury existed, the service-connected disabilities did not cause or contribute substantially or materially in producing or accelerating the Veteran's death.  The disease process that resulted in the Veteran's demise began with acute pancreatitis with related risk factors of gallstones and chronic alcohol abuse.  The weight of the evidence is against a finding that these disorders were related to the service-connected MS, so as to establish an acceleration of death due to MS or its related complications.

In sum, the record establishes that the Veteran developed sepsis due to acute pancreatitis, resulting in encephalopathy, seizures, and hypernatremia.  Based on the entire record, the Board must conclude that the Veteran had a fatal disease process that developed as a result of nonservice-connected risk factors, and that the service-connected MS and related disability did not have a material influence in producing or accelerating the Veteran's demise.  

The VHA opinion that supports this finding was based on a review of the hospital course and treatment records; the death certificate is also consistent with this assessment.

In reaching this decision, the Board has also considered the appellant's lay statements of record.  Laypersons are certainly competent to report as to observable symptoms and experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competence must be distinguished from probative weight.  

In regard to the appellant's statement that the Veteran's death was due to his MS, the Board finds that the weight of the evidence of record, competent or otherwise, does not support this general statement.  

The appellant was provided multiple opportunities to provide additional evidence to support his lay assertions, to include after notification of the VHA opinion weighing against the claim, but failed to do so.

In addition, the question of whether the Veteran's death was related to his service-connected MS is a complex medical matter as to an internal medical process that is of the type that the Court has found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

While the Board again acknowledges the appellant's contentions, his statements in this regard are outweighed by a VHA opinion of significant probative value, and there is no medical evidence to support his lay assertions.

Considering the record in sum, the Board finds that service connection for the cause of the Veteran's death is not warranted.  While the Board is sympathetic to the appellant's contentions, the weight of the evidence is against the claim.  

As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert, 1 Vet. App. 49, 53.  As this necessary criteria have not been met, burial benefits at the service-connected reimbursement rate cannot be awarded as a matter of law.  


ORDER

Service connection for the cause of the Veteran's death, for the purpose of determining eligibility for service-connected burial benefits is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


